972 F.2d 356
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Rogelio GOMEZ-ARAUZ, Plaintiff-Appellant,v.D. Gene MCNARY, Commissioner of the Immigration andNaturalization Service, United States Departmentof Justice, Defendant-Appellee.
No. 92-6016.
United States Court of Appeals, Tenth Circuit.
Aug. 7, 1992.

Before JOHN P. MOORE, TACHA, and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Appellant Rogelio Gomez-Arauz appeals from an order of the district court denying his request for attorneys' fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 1412(d).   On appeal, appellant claims that the district court erred by concluding the appellee's position was substantially justified and that special circumstances existed that would make an award of attorneys' fees unjust.   We exercise jurisdiction under 28 U.S.C. § 1291 and AFFIRM for substantially the reasons given by the district court.   The appellant's motion to file an additional appendix is granted.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3